Exhibit 10.2

 

EQUITY PLEDGE AGREEMENT

 

This Equity Pledge Agreement (this “Agreement”) is made and entered into by the
parties below on August 1, 2017 in Beijing, People’s Republic of China
(“China”):

 

Pledgee: Beijing Jiucheng Information Consulting Company

 

Pledgors: Meng Xiangbin PRC ID No.: 370830198708186114;

 

Jiuyuan Investment Company

 

The Pledgee and the Pledgors are hereinafter referred to as collectively, the
“Parties”.

 

Whereas:

 

(1) Meng Xiangbin and Jiuyuan Investment Company are shareholders of Beijing
Jiucheng Asset Management Company (the “Company”), holding equity interests of
30% and 70% respectively in the Company (Meng Xiangbin and Jiuyuan Investment
Company hereinafter collectively referred as to “Pledgors”).

 

(2) The Company is a company with limited liability duly registered and validly
existing under the laws of China;

 

(3) The Pledgee is a wholly foreign owned enterprise, a company with limited
liability duly registered and validly existing under the laws of China;

 

(4) The Pledgee and the Company have entered into the Service Agreement as
defined in Article 1 on August 1, 2017; and

 

(5) In order to ensure that the Pledgee can collect consulting and services fees
pursuant to the Service Agreement from the Company, the Pledgors hereby pledges
all of their Equity Interests as defined in Article 1 in the Company to the
Pledgee as a guarantee for the payment of the consulting and services fees under
the Service Agreement.

 

NOW, THEREFORE, the Pledgors and the Pledgee, through negotiations on the
principle of equality, agree as follows:

 

1. Definition

 

Unless otherwise provided in this Agreement, the following terms shall have the
following meanings:

 

1.1 Right of Pledge: as specified in Article 2 of this Agreement.

 

1.2 Equity Interests: 100% of the equity interests held by the Pledgors in the
Company comprising 100% of all issued and outstanding equity interests in the
Company.

 

1.3 Term of Pledge: the term specified in Article 3 hereunder.

 



1

 

 

1.4 Service Agreement: the Exclusive Technical Consultancy and Services
Agreement entered into by the Company and the Pledgee on August 1,2017.

 

1.5 Breach of Agreement: any circumstance specified in Article 6.1 hereunder.

 

1.6 Notice of Breach: a notice sent by the Pledgee under this Agreement
declaring a Breach of Agreement.

 

Terms not specifically defined hereunder shall have the same meaning as the
corresponding terms contained in the Service Agreement.

 

2. Pledge and Right of Pledge

 

2.1 The Pledgors irrevocably pledge all their Equity Interests in the Company to
the Pledgee. The Right of Pledge means the priority right entitled by the
Pledgee to claim the consulting and services fees, which the Pledgee is entitled
to under the Service Agreement from funds obtained through conversion, auction
or sale of the Equity Interests that the Pledgors pledge to the Pledgee.

 

3. Term of Pledge

 

3.1 This Agreement shall come into force upon the date when the pledge of Equity
Interests hereunder is recorded in the register of shareholders of the Company,
and such pledge shall remain valid for two (2) years after the expiry of the
Service Agreement.

 

3.2 During the Term of Pledge, the Pledgee is entitled to exercise its Right of
Pledge should the Company not disburse part or all of the consulting and
services fees due to the Pledgee under the Service Agreement.

 

4. Custody of the Certificate for Pledge

 

4.1 During the term of this Agreement, the Pledgee shall keep in custody the
investment certificates of the Equity Interests in the Company and the register
of shareholders of the Company in which the pledge of the Equity Interests
hereunder is recorded. Within one (1) week of the execution of this Agreement,
the Pledgors shall deliver these aforesaid documents to the Pledgee.

 

4.2 The Pledgee is entitled to collect all dividends declared and paid arising
out of the Equity Interests.

 

5. Representations and Warranties of the Pledgors

 

5.1 The Pledgors have full capacity for civil act, with full and independent
legal status, and are legally competent to sign, deliver and perform this
Agreement. The Pledgors can sue or be sued in litigation.

 

5.2 The Pledgors are the lawful owner of the Equity Interests.

 

5.3 The Pledgors can sign this Agreement and be bound by its terms without the
consent of any third party.

 



2

 

 

5.4 When exercising its Right of Pledge under this Agreement, the Pledgor shall
procure that no other party shall interfere with or seek to restrict in any way
the Pledgee’s rights under this Agreement.

 

5.5 Except for the Right of Pledge, there are no other liens, pledges,
mortgages, claims, charges or other encumbrances or other guarantee rights, or
restrictions imposed by or belonging to any third party, in relation to the
Equity Interests.

 

5.6 Without the prior written consent of the Pledgee (which may be withheld
entirely at the Pledgee’s discretion), the Pledgor shall not transfer or seek to
transfer the Equity Interests, nor shall he establish or permit to be
established any liens, pledges, mortgages, claims or other guarantee rights, or
restrictions in favor of any third party, that may affect the rights and
interests of the Pledgee.

 

5.7 The Pledgor shall observe and comply with any and all provisions of laws and
regulations concerning the pledge. Within five (5) days after receiving any
notice or decree issued or provided by relevant authorities, the Pledgor shall
present such notice or decree to the Pledgee, and issue opinion on the aforesaid
matters upon the reasonable request of the Pledgee.

 

5.8 The Pledgor shall promptly notify the Pledgee of any event or circumstance
that may affect the Equity Interests pledged, change any of the Pledgor’s
warranties and obligations, or affect the performance of the Pledgor’s
obligations hereunder.

 

5.9 The Pledgor hereby agrees that the Right of Pledge to be exercised by the
Pledgee shall not be disrupted or impaired by the Pledgor, the Pledgor’s
successors, or trustees, or any other person.

 

5.10 The Pledgor has full power to sign, deliver and perform this Agreement.
This Agreement shall be signed and delivered by the Pledgor in compliance with
all applicable laws and regulations. This Agreement shall be binding upon the
Pledgor and may be enforced against the Pledgor in accordance with the terms and
conditions hereunder.

 

5.11 The Pledgor shall complete the procedures for registration and filing with
the relevant government departments, including but not limited to the State
Administration of Industry and Commerce in China.

 

5.12 In the interests of the Pledgee, the Pledgor shall observe and perform all
of the aforesaid warranties, undertakings, agreements, representations and
conditions. Should the Pledgor not perform or fully perform such warranties,
undertakings, agreements, representations and conditions, he shall be liable for
damages to and shall fully indemnify the Pledgee for any loss suffered by the
Pledgee arising therefrom.

 

6. Breach of Agreement

 

6.1 Any of the following events shall be deemed a Breach of Agreement:

 

6.1.1 The Company fails to promptly disburse the total consulting and services
fees due under the Service Agreement.

 



3

 

 

6.1.2 Any of the representations and warranties contained in Article 5 are
materially misleading or false, and/or there is a breach by the Pledgor of any
of the representations and warranties contained in Article 5.

 

6.1.3 The Pledgor breaches any of the terms and conditions of this Agreement.

 

6.1.4 Unless otherwise agreed under Article 5.6, the Pledgor forfeits the Equity
Interests pledged or transfer such Equity Interests without the written consent
of the Pledgee.

 

6.1.5 Any loan, guaranty, indemnification, undertaking or other responsibility
that the Company owes to any third party (1) is requested to be repaid or
performed in advance due to breach of contract by the Company; or (2) is due but
not repaid or performed by the Company such that the Pledgee believes that the
capacity of the Company to perform its obligations has been affected thereby.

 

6.1.6 The Pledgor fails to repay any of his own debts.

 

6.1.7 This Agreement becomes illegal due to the publication of relevant laws or
the Pledgor fails to continue performing his obligations hereunder.

 

6.1.8 Any consent, approval or authorization by government organizations
required to render this Agreement enforceable, legal, or valid is rescinded,
terminated, invalidated or materially amended.

 

6.1.9 Any properties owned by the Pledgor are subject to an adverse change such
that the Pledgee believes that the capacity of the Pledgor to perform his
obligations has been adversely affected thereby.

 

6.1.10 The successor or custodian of the Company performs only part of, or
refuses to perform, the payment obligations under the Service Agreement.

 

6.1.11 The Pledgee is unable to exercise its Right of Pledge under the relevant
laws.

 

6.2 The Pledgor shall notify the Pledgee in writing if the Pledgor becomes aware
of, or finds out about, the occurrence of any of the events or circumstances
specified in Article 6.1 or occurrences that may lead to the aforesaid events or
circumstances.

 

6.3 Unless the events or circumstances specified in Articles 6.1 under this
Agreement have been settled to the Pledgee’s satisfaction, the Pledgee may send
a Notice of Breach in writing to the Pledgor at any time during or after a
Breach of Agreement by the Pledgor, requesting the Pledgor to forthwith pay any
and all debts under the Service Agreement and other debts due, or it may
exercise its Right of Pledge in accordance with the provisions contained in
Article 7 hereunder.

 

7. Exercise of Right of Pledge

 

7.1 Before repaying in full the consulting and services fees under the Service
Agreement, the Pledgor shall not transfer the Equity Interests pledged without
the prior written consent of the Pledgee (which the Pledgee shall be entitled to
withhold entirely at its discretion).

 



4

 

 

7.2 The Pledgee shall send a Notice of Breach to the Pledgor when the Pledgee
exercises its Right of Pledge.

 

7.3 The Pledgee can exercise its Right of Pledge when it sends a Notice of
Breach or at any time after sending such Notice in accordance with the
provisions contained in Article 6.3.

 

7.4 The Pledgee has priority in receiving repayment from funds obtained through
conversion, auction or sale of part or all of the Equity Interests under this
Agreement pursuant to legal procedures, until the consulting and services fees
remaining unpaid under the Service Agreement and all other payments due have
been paid off.

 

7.5 When the Pledgee exercises its Right of Pledge under this Agreement, the
Pledgor shall not obstruct such exercise in any way and shall instead render any
necessary assistance timeously so that the Pledgee can realize its Right of
Pledge.

 

8. Transfer

 

8.1 Unless previously consented to in writing by the Pledgee, the Pledgor shall
have no right to donate, transfer or assign his rights and obligations under
this Agreement.

 

8.2 This Agreement shall be binding upon the Pledgor, the Pledgor’s successors
and transferees of the Equity Interests pledged with the consent of the Pledgee,
and shall remain a valid obligation on the Pledgee and any of its successors and
transferees.

 

8.3 The Pledgee can transfer, at any time, any and all rights and obligations
under the Service Agreement to any person designated by the Pledgee. Under such
circumstances, the transferee shall have the same rights and obligations of the
Pledgee under this Agreement as if it were a Party hereto. The Pledgor shall
sign any relevant agreements and/or documents effecting such transfer upon the
request of the Pledgee when the Pledgee transfers the aforesaid rights and
obligations.

 

8.4 If the identity of the Pledgee or Pledgor changes due to the aforesaid
transfer of the rights and obligations herein, the new parties involved in the
pledge shall sign a new pledge agreement.

 

9. Termination

 

9.1 When the consulting and services fees under the Service Agreement are fully
repaid, the Company has performed all other obligations under the Service
Agreement and the Service Agreement has been terminated, this Agreement shall be
terminated.

 

10. Expenses

 

10.1 Any and all expenses relating to this Agreement, to the extent reasonable,
including but not limited to the legal fees, production costs, stamp duties and
any other taxes and expenses, shall be borne by the Pledgor. Should the Pledgee
pay any such expenses or taxes, the Pledgor shall fully reimburse the Pledgee
for the aforesaid expenses or taxes paid by the Pledgee.

 

10.2 The Pledgee may take any measure to claim from the Pledgor any such
expenses or taxes arising under this Agreement or such other expenses or taxes
that the Pledgor agreed to pay but has not yet paid. Any and all expenses
(including but not limited to taxes and expenditures, handling charges, overhead
expenses, legal costs, attorney’s fees and insurance premiums) arising out of
the aforesaid claims shall be borne by the Pledgor.

 



5

 

 

11. Force Majeure

 

11.1 “Force majeure” means any unforeseeable circumstance which is beyond the
control of a Party, or any unavoidable event, even if foreseeable, as a result
of which such Party is unable to perform its obligations, in whole or in part,
under this Agreement. Such circumstances include, but are not limited to, any
strike, factory closure, explosion, maritime peril, natural disaster, act by a
public enemy, fire, flood, accident, war, riot, insurgence or any other similar
event.

 

11.2 Should the affected Party be prevented from performing its obligations
hereunder due to any force majeure event, the aforesaid obligations shall be
suspended during the continuation of such force majeure event, and the time for
performing such obligations shall be extended automatically until the force
majeure event ends. The affected Party shall not be liable for its
non-performance during the force majeure event.

 

11.3 Any Party encountering a force majeure event shall forthwith notify the
other Parties in writing and supply proper evidence of the inception of the
force majeure event and its continuing period. Such Party shall make every
reasonable endeavor to mitigate the damages of such event of force majeure.

 

11.4 If a force majeure event occurs, the Parties shall forthwith negotiate a
fair solution, and shall make any and all reasonable efforts to minimize the
effects of any event of force majeure.

 

11.5 If the force majeure event lasts over ninety (90) days and the Parties do
not reach any agreement on a just solution, any of the Parties shall be entitled
to terminate this Agreement. In case of termination of this Agreement pursuant
to the aforesaid provision, none of the Parties shall have any rights or
obligations subsequent thereto, but the rights and obligations of each Party
arising hereunder before such termination shall not be affected.

 

12. Dispute Resolution

 

12.1 The PRC law shall govern the execution, validity, interpretation,
amendment, termination and resolution of disputes arising out of this Agreement.
The PRC law referred to herein does not include the laws of Taiwan, the Hong
Kong Special Administration Region or the Macau Special Administration Region.

 

12.2 Any dispute arising from or related to this Agreement shall be settled
first through friendly negotiations. If such dispute cannot be settled within
thirty (30) days after the start of negotiations, it shall be submitted to the
South China International Economic and Trade Arbitration Commission for
arbitration and be arbitrated in Shenzhen, China in accordance with its
arbitration rules when such arbitration application was submitted. The arbitral
award shall be final and binding upon all Parties. Unless otherwise decided by
the arbitration commission, arbitration fees and other expenses in relation to
such arbitration shall be borne by the losing Party.

 



6

 

 

13. Notice

 

13.1 Any notice or other communication sent by any Party shall be written in
Chinese, and sent by mail or facsimile transmission to the addresses of the
other Parties set forth below or to other designated addresses previously
notified by any such other Party. If any Party changes its address, it shall
notify the other Parties of such change in a timely and effective manner. The
dates on which such notices are deemed to have been effectively given shall be
determined as follows:

 

(A) Notices given by personal delivery shall be deemed effectively given on the
date of personal delivery;

 

(B) Notices sent by registered airmail (postage prepaid) shall be deemed
effectively given on the seventh (7th) day after the date on which they were
mailed (as indicated by the postmark);

 

(C) Notices sent by a courier recognized by the Parties shall be deemed
effectively given on the third (3rd) day after they were sent to such courier
service agency; and

 

(D) Notices sent by facsimile transmission shall be deemed effectively given on
the first business day following the date of transmission, as indicated on the
document.

 

Pledgee: Beijing Jiucheng Information Consulting Company

Address: Room 401-2, Building No.1, Section 1, No.188 the South 4th Ring West
Road, Fengtai District, Beijing, China

Email: lqlstxz@163.com

Tel: +86 18811139608

 

Pledgor: Jiuyuan Investment Company

Address: 1F-3F, No. 52 Building, South Road of East 4th Ring Road, Chaoyang
District, Beijing, China

Email: mengxiangbin@jiuyuancorp.com

Tel: +86 18501079999

 



7

 

 

Pledgor: Meng Xiangbin

Address: No.120, Building No.5, No. 66 Tongtai Road, Jinshui District,
Zhengzhou, Henan Province, China

Email: mengxiangbin@jiuyuancorp.com

Tel: +86 18501079999

 

14. Schedule

 

14.1 The schedule contained herein constitute an integral part of this
Agreement.

 

15. Effectiveness

 

15.1 This Agreement and any amendment, supplement or modification hereto shall
be made in writing and come into force upon execution and seal of the Parties.

 

15.2 This Agreement is made in English with 4 original copies.

 

Pledgee:

 

Beijing Jiucheng Information Consulting Company

Legal Representative: Xiangbin Meng

Company Seal: (Seal) Beijing Jiucheng Information Consulting Company

 

Date: 08/01/2017

 

Pledgors:

 

Meng Xiangbin (Signature): Xiangbin Meng

Date: 08/01/2017

 

Jiuyuan Investment Company

Legal Representative: Xiangbin Meng

Company Seal: Jiuyuan Investment Company

 

Date: 08/01/2017

 



8

 

 

Schedule:

 

1. Register of Shareholders of the Company

 

 

9



 

